
	
		II
		110th CONGRESS
		2d Session
		S. 2806
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mrs. Feinstein (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to reconsider the decision of the Administrator to deny the
		  request of the State of California to regulate greenhouse gas emissions from
		  new motor vehicles, and to complete further proceedings in accordance with the
		  decision of the Supreme Court in Massachusetts v. Environmental Protection
		  Agency.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Greenhouse Gas Endangerment
			 Finding Deadline and California Waiver Reconsideration
			 Act.
		2.Requirements of
			 Administrator of Environmental Protection Agency
			(a)Reconsideration
			 of denialNot later than June 30, 2009, the Administrator of the
			 Environmental Protection Agency (referred to in this section as the
			 “Administrator”) shall reconsider, and confirm or reverse, the decision of the
			 Administrator to deny the request of the State of California to regulate
			 greenhouse gas emissions from new motor vehicles.
			(b)Issuance of
			 findingNot later than 60 days after the date of enactment of
			 this Act, the Administrator shall issue a finding in accordance with—
				(1)section 202(a)(1)
			 of the Clean Air Act (42 U.S.C. 7521(a)(1)) with respect to whether the
			 emission of greenhouse gases from any 1 or more classes of new motor vehicles
			 or new motor vehicle engines, in the judgment of the Administrator, causes or
			 contributes to air pollution that may reasonably be anticipated to endanger
			 public health or welfare; and
				(2)the decision of
			 the Supreme Court in Massachusetts v. Environmental Protection Agency, 127 S.
			 Ct. 1438 (2007).
				
